Citation Nr: 1022399	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.

2.  Entitlement to a compensable rating for instability of 
the right knee, prior to March 6, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
instability of the right knee since March 6, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1997 to August 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In November 2004, the RO denied an evaluation in excess of 10 
percent for degenerative arthritis, right knee.  In December 
2006, the RO granted a separate 10 percent rating for 
instability of the right knee, effective March 6, 2006.  The 
Veteran has not expressed satisfaction with the 10 percent 
rating for instability.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the issue of a higher rating for right 
knee instability remains in appellate status, in addition to 
the increased rating claim for degenerative arthritis of the 
right knee.  

This matter came before the Board in September 2009, which 
ordered a remand for further development.  That development 
has been sufficiently accomplished and the appeal is ready 
for Board review.  A remand by the Board confers upon the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Right knee degenerative arthritis is manifested by full 
extension, flexion most severely limited to 120 degrees, and 
X-ray findings of mild degenerative changes of the medial and 
lateral joint compartments and mild patellofemoral 
degenerative change with no incapacitating episodes.

2.  Prior to March 6, 2006, the Veteran's mother reported 
that the Veteran's leg would give out while walking, but the 
objective medical evidence indicates no medial or lateral 
instability in the right knee.

3.  Following the March 6, 2006 examination, the Veteran's 
right knee disability has been productive of complaints of 
instability; objectively, the evidence reveals mild to 
moderate instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003/5010, 5256, 5258, 5260, 5261, 
5262 (2009).

2.  The criteria for a separate compensable rating for right 
knee instability prior to March 6, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.71a, DC 5257 (2009).

3.  The criteria for an increased rating of 20 percent, but 
no higher, for right knee instability from March 6, 2006 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.40, 4.45, 4.71a, DC 5257 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran received notice in September 2004 regarding the 
general criteria for substantiating the increased rating 
claim for the right knee and the respective responsibilities 
of VA and the Veteran to substantiate the claim, prior to the 
initial unfavorable decision.  Notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and generic notice is 
all that is required under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-
1281 (Fed. Cir. 2009). 

However, the Veteran did not receive a separate notice letter 
as required by Dingess/Hartman, though that information was 
included in the cover letter for the December 2006 
supplemental statement of the case.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  The Veteran 
repeatedly indicated her only source of medical care for her 
right knee has been VA.  Additionally, the Veteran submitted 
statements on her behalf.  Significantly, neither she nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Further, VA examinations pertinent to the issues on appeal 
were obtained in September 2004, March 2006, and November 
2009.  Moreover, the Board finds that the VA examinations 
were adequate for rating purposes.  Specifically, the 
examiners interviewed the Veteran and conducted a physical 
examination.  There is no indication that the VA examiners 
were not fully aware of the Veteran's past medical history or 
that they misstated any relevant fact. 

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria - Increased Rating 

Historically, service connection was established and a 10 
percent rating assigned for degenerative changes, right knee 
in an August 2001 decision.  A claim for an increased rating 
was subsequently denied in a July 2002 rating decision.  In 
August 2004, the Veteran filed the claim for increased rating 
which is currently on appeal.

In December 2006, following a VA joint examination, the RO 
assigned a separate 10 percent rating for right knee 
instability under DC 5257, effective March 6, 2006.  Although 
the Veteran's right knee disability rating was effectively 
increased during the appellate period, she has not withdrawn 
her original appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the issue of a higher rating for right 
knee instability remains in appellate status, in addition to 
the claim for an increased rating for right knee arthritis.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40 
(2009), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (2009) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the CAVC in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003/5010 and 
5257.  See VAOPGCPREC 23-97.  Specifically, the VA General 
Counsel stated that when a knee disorder was already rated 
under DC 5257, a veteran may also obtain a separate rating 
for arthritis when there is X-ray evidence of arthritis and 
evidence of a limitation of joint motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more).

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59 (2009); 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Finally, separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 09-04.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Discussion - Degenerative Changes

The Veteran's right knee, degenerative changes, disability is 
rated as 10 percent disabling pursuant to DC 5010-5260.  In 
order to warrant a higher rating, the evidence must show:

*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations - not to be combined with 
limitation of motion (20 percent under DCs 5003/5010); 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 degrees (30 
percent under DC 5256); 
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257); 
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20 percent under 
DC 5258); 
*	limitation of flexion to 30 degrees (20 percent under DC 
5260); 
*	limitation of extension to 15 degrees (20 percent under 
DC 5261); or 
*	malunion of the tibia and fibula, of either lower 
extremity, with moderate knee or ankle disability, requiring 
a brace (20 percent under DC 5262).

Following her August 2004 claim, the Veteran was afforded a 
VA joints examination in September 2004.  Though the examiner 
noted no claims file had been provided to her, the Board 
notes that the VA treatment records in the claims file do not 
contain any right knee evaluations or treatment within a year 
of that August 2004 claim.  The examiner included in her 
report the Veteran's history, of right knee injury and 
surgery prior to service, injury with treatment within 
service, and a 2002 (post-service) corrective surgery.  The 
Veteran reported she initially improved after the post-
service surgery; however within the previous year, she 
experienced increased pain, at all times.  The Veteran 
reported difficulty walking and climbing stairs.  Though she 
could ambulate, it would be with pain.  The Veteran used 
over-the-counter pain medication.  Upon objective 
examination, the Veteran was measured to have flexion and 
extension 0 to 130 degrees.  The examiner found her range of 
motion somewhat limited by pain, though not by fatigue, 
weakness or lack of endurance.  The Veteran was extremely 
tender over the lateral joint line space.  The examiner found 
no medial or lateral instability.  Anterior and posterior 
drawer signs were also negative.  There was no crepitus or 
effusion.  While she had a moderate amount of joint line 
pain, she mostly had lateral joint line pain.  The examiner 
found her significant pain related to her previous surgery 
for meniscal tears.  The examiner also noted osteoarthritis 
that has set in after her surgery, as well.  An x-ray study 
found degenerative changes of both the medial and lateral 
joint compartments that were considered mild, and mild 
patellofemoral degenerative changes.  There was no evidence 
of joint effusion. 

The Veteran's mother submitted an October 2004 statement 
describing the Veteran needing handrails to go upstairs, 
experiencing her leg "giving out" while walking and how the 
right knee pain had interfered with the Veteran's 
interactions with her own child.  See also Veteran's 
statement, July 2005.

There are no VA treatment records that pertain to the 
Veteran's right knee in the period before her second VA 
joints examination in March 2006.  Again the claims file was 
not provided to the examiner.  The examiner reported the 
Veteran's history of knee surgeries and the Veteran's report 
of her knee becoming steadily worse.  She continued to use 
over the counter pain relief.  The Veteran reported using 
assistive aids, in particular a brace for walking.  There 
were no symptoms of incapacitating episodes of arthritis.  
Regarding joint symptoms, the Veteran reported giving way, 
pain, stiffness, and weakness, though no subluxation or 
locking.  She also reported repeated effusion.  Upon 
objective examination, the examiner found her gait normal.  
Flexion and extension were measured at 0 to 130, with pain 
beginning at 120.  Passive range of motion was measured at 0 
to 140 degrees.  The examiner found no loss of motion on 
repetitive use.  The examiner found no inflammatory arthritis 
and no joint anklyosis.  The examiner noted crepitus, painful 
movement, and instability, though no grinding.  The 
instability was medial/lateral and the examiner considered it 
mild; however the examiner found when considering 
medial/lateral collateral ligament instability in neutral 
position, there was mild to moderate motion of the patella 
with varus and valgus stress.  An x-ray study found minimal 
degenerative changes involving the medial compartment of the 
knee and mild degenerative changes involving the inferior 
aspect of the patella.  The Veteran reported no significant 
effects on her occupation, though there were moderate effects 
on her other daily activities.  

In a January 2007 primary care appointment, the Veteran 
reported right knee pain; she also reported she walks 
frequently.  In a May 2008 primary care appointment to 
follow-up on another disability, the Veteran reported that 
her right knee hurt all the time but she just ignored it.  

Following the 2009 Board remand order, the Veteran was 
afforded another VA joints examination in November 2009.  The 
examiner reviewed both the claims file and medical records.  
The Veteran reported her knee was progressively worse, but 
she was continuing to do the exercises shown to her following 
her 2002 surgery.  Summarizing the joint symptoms, the report 
indicated in the negative for giving way, instability, and 
stiffness, but in the affirmative for pain and weakness.  The 
Veteran reported that when she squats, she cannot stand back 
up without assistance.  The Veteran also reported swelling 
and what she described as severe flare-ups, every 2 to 3 
weeks that would last 2 to 3 days.  During these flare-ups, 
she experienced increased pain, and treated the knee with 
ice, patches, and rest whenever possible.  She reported being 
able to stand for up to an hour and walk 1 to 3 miles.  There 
were no assistive devices.  Upon physical examination, her 
gait was normal.  Her right knee had tenderness and 
instability, medical/lateral, which the examiner considered 
mild.  The abnormal motion identified was the 
medial/collateral ligament stability in neutral position.  
Her range of motion was measured as 0 to 123 degrees.  The x-
ray study found mild medial compartment joint space narrowing 
and slight patellar spurring.  The Veteran reported no time 
lost at work during the last 12 months and that she was 
employed full time.  The examiner found that the effect on 
daily activities was moderate, though the effect on playing 
sports was severe.  

First, although X-ray images clearly document that the 
Veteran has degenerative changes in the right knee joint, 
including findings of mild degenerative changes of the medial 
and lateral joint compartments and mild patellofemoral 
degenerative change, there is no X-ray involvement of two or 
more minor joint groups or major joints.  Only the right knee 
joint is involved in the disability on appeal.  The evidence 
also does not show incapacitating exacerbations.  Under § 
4.71a, an incapacitating episode is defined as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  In this case, the 
evidence does not show incapacitating exacerbations as she 
has not been ordered to bed rest on an acute basis.  
Therefore, a higher rating is not warranted under DCs 
5003/5010.

Next, with regards to an increased rating for limitation of 
motion under DCs 5260 and 5261, the evidence reflected full 
extension and flexion limited to 120 degrees by pain and 
swelling in March 2006, and 0 to 123 degrees in November 
2009, though pain was noted.  Full range of motion is 
considered 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  While pain, lack of endurance, fatigability, weakness, 
and some limitation of flexion have been noted, the evidence 
does not support a rating in excess of 10 percent under DCs 
5260 and 5261.

Specifically, flexion of the right knee has not been shown to 
be limited to 30 degrees; rather, flexion is consistently 
noted to reach at least 120 degrees.  Likewise, the evidence 
does not show limitation of extension to 15 degrees; rather, 
extension is consistently full.  The Board acknowledges the 
Veteran's complaints of severe pain in her right knee which 
results in functional impairment.  Even after considering 
pain, however, the evidence still does not show a limitation 
of motion that more nearly approximates the criteria for the 
next higher ratings.  Therefore, a higher rating is not 
warranted based on limitation of motion.

The Board finds that ankylosis is not present in the 
Veteran's right knee.  All of the medical evidence dating 
during this period reflects that the Veteran has range of 
motion; there is no fixation.  Furthermore, although the 
evidence reflects a history of pain, fatigability, and lack 
of endurance in the right knee, range of motion is too 
significant to approximate ankylosis.  As such, the evidence 
does not support a higher rating under DC 5256 based on 
ankylosis.

The Board has additionally considered whether a separate 
rating for instability pursuant to DC 5257 is warranted prior 
to March 2006.  Parenthetically, as noted above, the Veteran 
was assigned a separate 10 percent rating for right knee 
instability, effective March 6, 2006.  That said, and 
focusing on the period prior to March 2006, the evidence does 
not show subluxation or lateral instability.

Specifically, VA examinations reflect no histories of 
instability or subluxation prior to March 2006.  Indeed the 
2004 VA examination found no instability and there are no 
treatment records from any source that provide different 
findings.  For these reasons, the Board finds that slight 
recurrent subluxation or lateral instability was not shown, 
and a separate compensable rating under DC 5257 is not 
warranted prior to March 2006.  

However, the Board notes that the Veteran reported using an 
assistive device at the March 2006 examination, though the 
brace's origin and type are not specified.  Further, at the 
March 2006 examination, the examiner did find her instability 
was mild to moderate regarding the motion of the patella with 
varus and valgus stress.  Resolving all doubt in the 
Veteran's favor, the Board finds that the evidence more 
closely approximates the criteria for moderate right knee 
instability, which warrants a 20 percent rating under DC 
5257, effective from March 6, 2006, the date of the 
examination.  See 38 C.F.R. § 4.3.  In so finding, it is 
noted that factors of functional limitation are not for 
consideration in evaluating a knee disability under DC 5257, 
because such code section is not predicated on loss of range 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The evidence also did not show cartilage dislocation, a 
threshold component necessary to receive a rating pursuant to 
DC 5258, or malunion of the tibia and fibula, a threshold 
component necessary to receive a rating pursuant to DC 5262.  
As such, DCs 5258 and 5262 are not for application.

The Board has also considered the Veteran's statements that 
her disability is worse, in addition to statements from the 
Veteran's mother that her knee was "giving out" in 2004.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  There 
also is no reason shown to doubt her credibility, or the 
credibility of her mother.  Neither the Veteran, nor her 
mother, however, is competent to identify a specific level of 
disability of these disorders according to the appropriate 
diagnostic codes.

Such competent evidence concerning the nature and extent of 
the Veteran's right knee disability has been provided by the 
medical personnel who have examined her during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports and treatment records) 
directly address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's and her mother's subjective 
evidence of complaints of increased symptomatology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable in the appeal regarding an increased evaluation 
for degenerative changes of the right knee; and an increased 
rating higher than 10 percent is not warranted.  The Board 
also finds that the preponderance of the evidence shows that 
a separate compensable rating for instability of the right 
knee is not warranted prior to March 6, 2006.  With respect 
to the instability of the right knee, effective March 6, 
2006, all doubt is resolved in the Veteran's favor and the 
evidence is shown to more closely approximate the criteria 
for a 20 percent rating. 

Staged ratings have been assigned for the right knee.  Other 
than these periods of time, the level of impairment in the 
right knee has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for the ratings assigned.  Therefore, any 
additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) has been considered.  However, the 
Veteran has not contended, nor does the evidence show that 
she is unemployable as a result of her service-connected 
right knee disability.  Therefore, any inferred TDIU claim is 
inapplicable in this case.

Extraschedular Consideration

In this instance, the Veteran's limitation of range of motion 
and mild to moderate instability are clearly accounted for in 
DCs 5003/5010 addressing degenerative changes, DC 5260 
addressing limitation of flexion, and DC 5257 addressing 
instability of the right knee.  The Board finds the 
Diagnostic Codes adequately address the Veteran's symptoms.  
The Veteran has not claimed any hospitalization because of 
her right knee disability and has consistently reported that 
she works full time.  She informed the 2009 examiner that she 
had not lost any time from work in the previous 12 months due 
to her knee disabilities.  As such, the Diagnostic Codes 
under which the Veteran's service-connected disabilities are 
evaluated adequately describe the current disability levels 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)




ORDER

A rating in excess of 10 percent for degenerative changes of 
the right knee is denied.

A separate compensable rating for instability of the right 
knee prior to March 6, 2006 is denied

A separate rating of 20 percent, but no higher, for 
instability of the right knee is granted, effective March 6, 
2006, subject to the rules and payment of monetary benefits.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


